Citation Nr: 0504892	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple joint 
aches and pains, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a colon disorder, 
to include a ganglioneuroma or polyps.

4.  Entitlement to an increased rating for a pulmonary 
embolism of the left lower lung, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable rating for phlebitis of the 
left arm, including the restoration of a 10 percent 
evaluation.

6.  Entitlement to an initial rating higher than 10 percent 
for hypertension with hypertensive cardiovascular disease.

7.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1980, from November 1983 to October 1989, and from September 
1990 to September 1993, with his last period of active 
service including duties in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The issues of entitlement to service connection for multiple 
joint aches and pains, to include as due to an undiagnosed 
illness, peripheral neuropathy, and for a colon disorder, to 
include a ganglioneuroma or polyps, as well as the issues of 
entitlement to a compensable rating for phlebitis of the left 
arm, including the restoration of a 10 percent evaluation, 
and entitlement to a higher initial rating for hypertension 
with hypertensive cardiovascular disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The RO denied service connection for a prostate infection 
in an August 1994 rating decision.  The veteran was notified 
of this decision and of his appellate rights in September 
1994, but did not perfect his appeal of this issue in a 
timely manner.

2.  Evidence submitted since the RO's August 1994 rating 
decision denying service connection for a prostate infection 
does not bear directly or substantially upon the issue at 
hand, is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has mild complaints of shortness of breath 
with exertion.

4.  The veteran has normal pulmonary function studies showing 
no restriction.  He has a Forced Vital Capacity (FVC) of 82.9 
percent predicted, a Forced Expiratory Volume in one second 
(FEV-1) of 80.2 percent predicted, a FEV-1/FVC ratio of 80 
percent, and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) of 78 percent 
predicted.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a prostate infection is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  The RO's August 1994 rating decision denying the 
veteran's claim of entitlement to service connection for a 
prostate infection is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7104, 7105 (West 2002).

3.  Criteria for a rating higher than 10 percent for a 
pulmonary embolism of the left lower lung have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 
4.27, 4.97, Diagnostic Code 6845 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In August 1994, the RO denied the veteran's claim of 
entitlement to service connection for a prostate infection, 
finding that although the veteran had been treated for such 
an infection during service there was no evidence of current 
disability.  The veteran was advised of this decision and of 
his appellate rights in September 1994 and he appealed the 
decision.  The RO issued a Statement of the Case in September 
1995, however, the veteran did not timely perfect his appeal 
by filing a substantive appeal within sixty days of the 
Statement of the Case or within one year of the rating 
decision.  As such, the RO's rating decision became final.  
See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.

The veteran now seeks to reopen his claim of entitlement to 
service connection for prostatitis.  Despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed prior to August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in August 1994.  

At the time of the August 1994 rating decision, the veteran's 
service medical records, 1993 and 1994 post-service VA 
treatment records, and reports from VA examinations performed 
in November 1993 and July 1994 were of record.  Based on 
these records, the RO determined that the veteran had, in 
fact, been treated for prostatitis during service, but that 
the prostate infection was acute and there was no evidence of 
disability following discharge from service.  Neither post-
service treatment records nor VA examination reports included 
a diagnosis of prostatitis.

Since the RO decision in 1994, the veteran requested that his 
claim be reopened.  He advised that treatment records could 
be obtained to support his claim, but did not make a specific 
claim as to whether he had continuing symptoms of 
prostatitis.  The veteran and his wife testified before an RO 
hearing officer in December 1996 regarding a number of 
physical impairments, but there was no testimony specifically 
regarding a prostate infection and/or symptoms associated 
with chronic prostate problems.

VA treatment records and private treatment records have been 
obtained and associated with the claims folder since the 1994 
rating decision.  None of the records, however, include 
complaints associated with prostate infections.  
Additionally, the newly obtained evidence does not include a 
diagnosis of prostatitis.

Given the evidence as outlined above, the Board finds that 
the evidence obtained since the time of the August 1994 
rating decision is new because it was not previously before 
agency decision-makers, but it is not material because it 
does not bear directly and substantially upon the specific 
matter under consideration.  Specifically, the claim was 
initially denied because there was no evidence of current 
disability and the newly obtained evidence does not include a 
diagnosis of the disability or any reference to symptoms that 
could even remotely be considered a current disability.  As a 
result, the new evidence is deemed to be cumulative and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Consequently, the 
Board finds that the veteran has not submitted new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for a prostate infection.

II.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that when there is not a diagnostic code 
that sets forth criteria for assigning disability 
evaluations for the exact disability suffered by a veteran, 
rating by analogy must be undertaken.  Specifically, when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

The veteran's pulmonary embolism of the left lower lung has 
been evaluated using criteria for evaluating chronic pleural 
effusion or fibrosis under 38 C.F.R. Section 4.97, Diagnostic 
Code 6845.  Criteria for assigning disability ratings for 
such disorders are as follows:

Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value, or; the ratio 
of FEV-1 and Forced Vital Capacity (FVC) less than 
40-percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or: episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy.........................100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40- to 55-percent, or; DLCO(SB) of 40- to 55-
percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.................................................60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56- to 70-percent, or; DLCO(SB) of 56- to 65-
percent predicted..................30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71- to 80-percent, or; DLCO(SB) of 66- to 80-
percent predicted ................10

The evidence clearly shows that the veteran is treated for 
numerous physical ailments and he has made only few 
complaints of shortness of breath, most of which are 
associated with exertion.  The veteran does not require any 
medication for a respiratory disorder and is not precluded 
from performing any physical activities as a result of a 
respiratory disorder.

The veteran underwent VA examination in April 2001 and 
related only mild complaints of shortness of breath when 
climbing stairs.  His lungs were clear and there was no 
evidence of lung disease upon examination of the veteran and 
review of the claims folder.  Pulmonary function studies were 
deemed normal and it was noted that there was no evidence of 
restriction.  The veteran had a Forced Vital Capacity (FVC) 
of 82.9 percent predicted, a Forced Expiratory Volume in one 
second (FEV-1) of 80.2 percent predicted, a FEV-1/FVC ratio 
of 80 percent, and a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 78 
percent predicted.


Treatment records dates subsequent to the veteran's April 
2001 pulmonary function studies do not reflect any complaints 
of respiratory disorder nor is there evidence of a diagnosis 
of a respiratory disease.

Given the evidence of record, the Board finds that the 10 
percent evaluation currently assigned under Diagnostic Code 
6845 is appropriate.  There are no medical findings to 
suggest that the veteran meets criteria for a rating higher 
than 10 percent on a schedular basis and the veteran's 
assertions and testimony of mild shortness of breath do not 
allow for a higher rating under either Diagnostic Code 6845 
or any other diagnostic code within the schedule of ratings.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."


The veteran does not assert that he is totally unemployable 
because of his service-connected pulmonary embolism and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for a respiratory disorder and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
periodic shortness of breath would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for a higher evaluation is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made long before the VCAA was 
enacted and the VCAA notice was first given to the veteran in 
June 2003.  Fortunately, the Court acknowledged in Pelegrini 
II that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in June 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease and evidence 
that a service-connected disability was more severe than 
evaluated, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran and his wife testified before an RO 
hearing officer in December 1996 and the veteran advised VA 
in October 2004 that he did not have any additional evidence 
to submit to substantiate his claims.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for prostatitis is 
not reopened.

A rating higher than 10 percent for a pulmonary embolism of 
the left lower lung is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

A review of the record reveals that the Board's November 2000 
remand orders have not been completed.  Specifically, the 
Board requested that a medical professional examine the 
veteran and his claims folder and render an opinion as to the 
most probable etiology of all claimed disorders.  
Unfortunately, the VA examination reports of record do not 
have any specific reference to the veteran's generalized 
complaints of joint and muscle aches, a colon disorder, or to 
peripheral neuropathy that was diagnosed by electromyogram in 
October 1996.  There is also no reference to the veteran's 
assertion that his joint aches are results of Persian Gulf 
War Syndrome.  

Additionally, the Board's November 2000 remand requested that 
a medical professional comment on the severity of the 
veteran's phlebitis of the left arm.  Although the April 2001 
report of respiratory examination refers to the history of 
the left arm deep venous thrombosis in assessing the residual 
disability from pulmonary embolism, the record does not 
contain examination of the left arm for any residual 
disability due to the deep venous thrombosis.  

The Board also finds that the issue of entitlement to a 
higher evaluation for hypertension with hypertensive 
cardiovascular disease must be remanded.  There are several 
problems concerning the May 2004 examination report.  It 
contains only an estimate of metabolic workload (METs), but 
does not indicate that exercise testing could not be done for 
medical reasons.  See 38 C.F.R. §  4.104 note (2).  After the 
examination, the veteran informed VA that the stress test 
information relied upon by the examiner is over seven years 
old.  Moreover, the examiner was not provided with the 
veteran's medical records to review.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, although the Board is certainly making its best 
efforts to avoid delay in this case that has been pending for 
quite some time, it finds that a remand is necessary to fully 
assist this veteran in substantiating his claims.  As such, 
this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a physical examination to determine 
the etiology of all complaints of joint 
and muscle aches, a colon disorder, and 
peripheral neuropathy.  The examiner 
should be requested to review the 
veteran's claims folder, render all 
appropriate diagnoses and specifically 
comment on an October 1996 electromyogram 
study resulting in a diagnosis of 
generalized peripheral neuropathy.  The 
examiner should also state whether any 
complaints of joint and/or muscle aches 
are associated with diagnosed illnesses 
as opposed to being generalized 
complaints without a determined etiology.  
And, as previously requested, the 
examiner should opine as to whether it is 
at least as likely as not that any 
diagnosed disability is related to an 
undiagnosed illness or is otherwise 
related to service.  All opinions must be 
supported by complete rationale. 

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and severity of phlebitis of the 
left arm.  The examiner should review the 
veteran's claims folder and specifically 
comment on the finding of residuals upon 
VA examination in October 1998 and any 
improvement which may have occurred since 
that time.  The examiner should render 
all appropriate diagnoses and comment on 
the functional impairment, if any, caused 
by the diagnosed disabilities.  All 
opinions expressed must be supported by 
complete rationale.

3.  The RO should schedule the veteran 
for a cardiology examination to determine 
the nature and severity of his 
hypertension and hypertensive 
cardiovascular disease.  All appropriate 
testing must be performed and a metabolic 
workload determined.  The examiner should 
review the veteran's claims folder and 
render all appropriate diagnoses as well 
as comment on what, if any, functional 
impairment is caused by the veteran's 
hypertension and hypertensive 
cardiovascular disease.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


